Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination and the amendment filed 11/8/2021, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Response to Amendment
3.	In response to the examiner’s objections to the drawings, applicant statements seems to acknowledge the features of down-converting the received signal and the transmitter observation signal to different Nyquist zones are not shown in the figures but state such a drawing figure is not necessary to an understanding of the invention because a person of ordinary skill in the art understands what different Nyquist zones look like on page 11 of the response received 11/8/2021. Applicant states they are merely different non-overlapping frequency bands having the same bandwidth, but centered at odd 
4.	Independent claims 1, 11, 20 and 21 have been amended to include the limitations of digitally pre-distorting being adapted based at least in part on a part of the digital output signal that corresponds to the transmitter observation signal. This feature is shown in figures 2 and 3 of Sychaleun et al (WO 2016/027134 A1). Figures 2 and 3 show the transmitter observation signal (TOR) being input to mixer 26, filter 28 and either duplexer 50 (figure 2) or combiner 56 (figure 3) and then input to ADC 52 (or ADC 57) prior to being input to the DPD 12. Therefore, Sychaleun discloses the digital pre-distorting being adapted based at least in part on a part of the digital output signal that corresponds to the transmitter observation signal.
5.	Independent claims 1, 11, 20 and 21 have been amended to include the limitations of at least one of the received signal and the transmitter observation signal being down-converted in frequency prior to the input of the ADC. This feature is shown in figures 2 and 3 of Sychaleun et al (WO 2016/027134 A1). Figures 2 and 3 show the transmitter observation signal (TOR) being input to mixer 26 and the received signal being input to mixer 34. Page 6 of Sychaleun discloses the TOR 25 down-converts using the first mixer 26 and the receiver circuit 35 down-converts the received signal using a second mixer 34. These down conversions are prior to the ADC 52 of figure 2 and ADC 57 of figure 3.

	In view of these remarks and amendments, new rejections to the claims are stated below. Braz et al (US 2014/0050212) discloses a telecommunication system using multiple Nyquist zone operations. Braz discloses the circuit shown in figure 8. Paragraph 0072 discloses a duplexer 264 can split the received RF signals. The split RF signals can be down-converted by mixers 266a and 266b. Using the mixer 266a for a first RF signal and the mixer 266b for a second RF signal can allow the repeater to down-convert each RF signal to a respective IF specific to the RF signal. Down-converting each RF signal to a respective IF specific to the RF signal can be used to generate IF signals at frequencies in different Nyquist zones. Using IF signals in different Nyquist zones can provide optimal or otherwise improved inter-modulation conditions. These down-converted signals in different Nyquist zones are input to the ADC 230. Braz shows that the received signal is down converted in the mixer so that the signals that were initially not in different Nyquist zones of the ADC, now are.
	The rejections of the claims are stated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-8, 11-14 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sychaleun et al (WO 2016/027134 A1) in view of Braz et al (US 2014/0050212).
	Regarding claims 1 and 11, Sychaleun discloses a method and radio transceiver arrangement for performing transmission and reception of signals in a radio transceiver arrangement (Figures 2 or 3) the method comprising: 
creating a first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement based on a digitally predistorted digital input signal (Figures 2 or 3: output of DPD 12); 
converting a second analogue signal (Figures 2 or 3: output of duplexer 50 or combiner 56) into a digital output signal (Figures 2 or 3: output of ADC 52 or 57); 
(Figures 2 or 3: output of ADC 52 or 57) being a combination of a received signal (Figures 2 or 3: output of receiver circuit 35) and a transmitter observation signal (Figures 2 or 3: output of TOR circuit 25); 
the received signal (Figures 2 or 3: output of receiver circuit 35) being based on a radio signal (Figures 2 or 3: input of receiver circuit 35) received by the radio transceiver arrangement (Figures 2 or 3); 
the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25) being based on a tapped signal (Figures 2 or 3: output of TOR circuit 25) of the first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement (Figures 2 or 3); 
digitally pre-distorting being adapted based at least in part on a part of the digital output signal that corresponds to the transmitter observation signal (Figures 2 and 3 shows the transmitter observation signal (TOR) being input to mixer 26, filter 28 and either duplexer 50 (figure 2) or combiner 56 (figure 3) and then input to ADC 52 (or ADC 57) prior to being input to the DPD 12.); and 
at least one of the received signal and the transmitter observation signal being down-converted in frequency prior to the input of the ADC (Figures 2 and 3 shows the transmitter observation signal (TOR) being input to mixer 26 and the received signal being input to mixer 34. Page 6 of Sychaleun discloses the TOR 25 down-converts using the first mixer 26 and the receiver circuit 35 down-converts the received signal using a second mixer 34. These down conversions are prior to the ADC 52 of figure 2 and ADC 57 of figure 3.).

Sychaleun does not disclose at least one of the received signal and the transmitter observation signal being down-converted in frequency so that a frequency of the received signal and a frequency of the transmitter observation signal after down-conversion are in different Nyquist zones of the ADC.
Braz et al (US 2014/0050212) discloses a telecommunication system using multiple Nyquist zone operations. Braz discloses the circuit shown in figure 8. Paragraph 0072 discloses a duplexer 264 can split the received RF signals. The split RF signals can be down-converted by mixers 266a and 266b. Using the mixer 266a for a first RF signal and the mixer 266b for a second RF signal can allow the repeater to down-convert each RF signal to a respective IF specific to the RF signal. Down-converting each RF signal to a respective IF specific to the RF signal can be used to generate IF signals at frequencies in different Nyquist zones. Using IF signals in different Nyquist zones can provide optimal or otherwise improved inter-modulation conditions. These down-converted signals in different Nyquist zones are input to the ADC 230. Braz shows that the received signal is down converted in the mixer so that the signals that were initially not in different Nyquist zones of the ADC, now are. It would have been obvious for one of ordinary skill in the art before the effective filing date of 
Regarding claims 2 and 13, Sychaleun discloses wherein the radio transceiver arrangement operates with frequency division duplex (Claim 1, a frequency division duple (FDD) radio.).  
Regarding claims 3 and 14, Sychaleun discloses wherein a frequency division duplex distance that is large enough for the transmitter observation signal and the received signal not to overlap in the frequency domain (Figure 5: the transmit and receive signals are different frequencies.).  
Regarding claims 5 and 16, Sychaleun discloses shifting the transmitter observation signal in frequency range compared to the first analogue signal to be transmitted from the radio transceiver arrangement (Figures 2 or 3: mixer 26 downconverts the input signal to different frequency that the RF signal to be transmitted.).  
Regarding claims 6 and 17, Sychaleun discloses wherein the shifting is a heterodyne shifting (Page 6, lines 17-23: the first mixer 26 may down convert the transmit signal to an intermediate frequency.).  
Regarding claims 7 and 18, Sychaleun discloses wherein the received signal and the transmitter observation 5Attorney Docket No: 1557-1338PUS (P074624US01)signal are filtered to suppress aliasing products of the (Figures 2 or 3: filters 28 and 36).  The digital predistorter 12 will predistort the input signal according to the feedback signals. 
Regarding claim 8, Sychaleun discloses wherein the creating and converting steps are performed for each independent branch in an active antenna system (Figure 4 shows multiple independent branches of the system.).  
Regarding claim 12, Sychaleun discloses a digital-to-analogue converter having an input for the digitally predistorted digital input signal (Figures 2 or 3: DAC 14); a power amplifier one of directly and indirectly connected to an output of the digital-to-analogue converter wherein the power amplifier has an output for the first analogue signal (Figures 2 or 3: power amplifier 18.) and an analogue-to-digital converter having an input for the second analogue signal and an output for the digital output signal (Figures 2 or 3: ADC 52 or 57).  

8.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sychaleun et al (WO 2016/027134 A1) in view of Braz et al (US 2014/0050212) further in view of Gupta et al (US 2003/0179831).
	Regarding claims 4 and 15, the combination of Sychaleun and Braz discloses the method and transceiver stated above. The combination does not disclose wherein the converting comprises direct radio frequency sampling of both the transmitter observation signal and the received signal.   
	Gupta discloses the predistortion system shown in figures 2-4A. This system of predistorting takes place at RF. The feedback path includes RF ADCs 125 and 301. . 

9.	Claims 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sychaleun et al (WO 2016/027134 A1) in view of Braz et al (US 2014/0050212) further in view of Vasilopoulos et al (WO 01/63791 A2).
	Regarding claim 9, the combination of Sychaleun and Braz discloses the method stated above. The combination does not disclose where the method is performed. 
	Vasilopoulos discloses the predistortion system and method shown in figure 2 where the feedback signals are combined in combiner 54. The combined signal is used to adaptively predistort the signal to be transmitted as stated in the abstract. Vasilopoulos discloses a portable communication device or a communication base station can utilize the method described in its specification and recited in its claims as stated in claims 57 and 58. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the steps of the method in either of the base or mobile station in the communication method. The advantages of the predistortion is helpful in the transmissions of either station and will allow the communication system to operate effectively with less errors in all of the transmissions.
(Figures 2 or 3) the method comprising: 
creating a first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement based on a digitally predistorted digital input signal (Figures 2 or 3: output of DPD 12); 
converting a second analogue signal (Figures 2 or 3: output of duplexer 50 or combiner 56) into a digital output signal (Figures 2 or 3: output of ADC 52 or 57); 
the second analogue signal (Figures 2 or 3: output of ADC 52 or 57) being a combination of a received signal (Figures 2 or 3: output of receiver circuit 35) and a transmitter observation signal (Figures 2 or 3: output of TOR circuit 25); 
the received signal (Figures 2 or 3: output of receiver circuit 35) being based on a radio signal (Figures 2 or 3: input of receiver circuit 35) received by the radio transceiver arrangement (Figures 2 or 3); 
the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25) being based on a tapped signal (Figures 2 or 3: output of TOR circuit 25) of the first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement (Figures 2 or 3);
digitally pre-distorting being adapted based at least in part on a part of the digital output signal that corresponds to the transmitter observation signal (Figures 2 and 3 shows the transmitter observation signal (TOR) being input to mixer 26, filter 28 and either duplexer 50 (figure 2) or combiner 56 (figure 3) and then input to ADC 52 (or ADC 57) prior to being input to the DPD 12.); and 
(Figures 2 and 3 shows the transmitter observation signal (TOR) being input to mixer 26 and the received signal being input to mixer 34. Page 6 of Sychaleun discloses the TOR 25 down-converts using the first mixer 26 and the receiver circuit 35 down-converts the received signal using a second mixer 34. These down conversions are prior to the ADC 52 of figure 2 and ADC 57 of figure 3.).
Sychaleun further discloses the FDD transceiver down converted transmitted signal is at a first frequency f1 and the down converted received signal is at a second frequency f2, where f1 and f2 are sufficiently far apart to enable simultaneous processing in the A/D converter 52 while maintaining separation in the frequency domain on page 7, line 28 – page 8, line 5. This is similar to the frequency separation shown in figures 9, 11A and 11B of the instant application.
Sychaleun does not disclose at least one of the received signal and the transmitter observation signal being down-converted in frequency so that a frequency of the received signal and a frequency of the transmitter observation signal after down-conversion are in different Nyquist zones of the ADC.
Braz et al (US 2014/0050212) discloses a telecommunication system using multiple Nyquist zone operations. Braz discloses the circuit shown in figure 8. Paragraph 0072 discloses a duplexer 264 can split the received RF signals. The split RF signals can be down-converted by mixers 266a and 266b. Using the mixer 266a for a first RF signal and the mixer 266b for a second RF signal can allow the repeater to down-convert each RF signal to a respective IF specific to the RF signal. Down-
The combination of Sychaleun and Braz does not disclose where the method steps are performed. 
	Vasilopoulos discloses the predistortion system and method shown in figure 2 where the feedback signals are combined in combiner 54. The combined signal is used to adaptively predistort the signal to be transmitted as stated in the abstract. Vasilopoulos discloses a portable communication device or a communication base station can utilize the method described in its specification and recited in its claims as stated in claims 57 and 58. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the steps of the method in either of the base or mobile station in the communication method. The 
Regarding claim 21, Sychaleun discloses a method and radio transceiver arrangement for performing transmission and reception of signals in a radio transceiver arrangement (Figures 2 or 3) the method comprising: 
creating a first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement based on a digitally predistorted digital input signal (Figures 2 or 3: output of DPD 12); 
converting a second analogue signal (Figures 2 or 3: output of duplexer 50 or combiner 56) into a digital output signal (Figures 2 or 3: output of ADC 52 or 57); 
the second analogue signal (Figures 2 or 3: output of ADC 52 or 57) being a combination of a received signal (Figures 2 or 3: output of receiver circuit 35) and a transmitter observation signal (Figures 2 or 3: output of TOR circuit 25); 
the received signal (Figures 2 or 3: output of receiver circuit 35) being based on a radio signal (Figures 2 or 3: input of receiver circuit 35) received by the radio transceiver arrangement (Figures 2 or 3); 
the transmitter observation signal (Figures 2 or 3: output of TOR circuit 25) being based on a tapped signal (Figures 2 or 3: output of TOR circuit 25) of the first analogue signal (Figures 2 or 3: output of amplifier 18) to be transmitted from the radio transceiver arrangement (Figures 2 or 3); 
digitally pre-distorting being adapted based at least in part on a part of the digital output signal that corresponds to the transmitter observation signal (Figures 2 and 3 shows the transmitter observation signal (TOR) being input to mixer 26, filter 28 and either duplexer 50 (figure 2) or combiner 56 (figure 3) and then input to ADC 52 (or ADC 57) prior to being input to the DPD 12.); and 
at least one of the received signal and the transmitter observation signal being down-converted in frequency prior to the input of the ADC (Figures 2 and 3 shows the transmitter observation signal (TOR) being input to mixer 26 and the received signal being input to mixer 34. Page 6 of Sychaleun discloses the TOR 25 down-converts using the first mixer 26 and the receiver circuit 35 down-converts the received signal using a second mixer 34. These down conversions are prior to the ADC 52 of figure 2 and ADC 57 of figure 3.).
Sychaleun further discloses the FDD transceiver down converted transmitted signal is at a first frequency f1 and the down converted received signal is at a second frequency f2, where f1 and f2 are sufficiently far apart to enable simultaneous processing in the A/D converter 52 while maintaining separation in the frequency domain on page 7, line 28 – page 8, line 5. This is similar to the frequency separation shown in figures 9, 11A and 11B of the instant application.
Sychaleun does not disclose at least one of the received signal and the transmitter observation signal being down-converted in frequency so that a frequency of the received signal and a frequency of the transmitter observation signal after down-conversion are in different Nyquist zones of the ADC.
Braz et al (US 2014/0050212) discloses a telecommunication system using multiple Nyquist zone operations. Braz discloses the circuit shown in figure 8. Paragraph 0072 discloses a duplexer 264 can split the received RF signals. The split 
The combination of Sychaleun and Braz does not disclose where the method steps are performed. 
	Vasilopoulos discloses the predistortion system and method shown in figure 2 where the feedback signals are combined in combiner 54. The combined signal is used to adaptively predistort the signal to be transmitted as stated in the abstract. Vasilopoulos discloses a portable communication device or a communication base station can utilize the method described in its specification and recited in its claims as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/2/2022